                                          Case 5:21-cv-01973-EJD Document 15 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No. 5:21-cv-01973-EJD
                                                        Plaintiff,                           ORDER DISMISSING ACTION FOR
                                   9
                                                                                             FAILURE TO PROSECUTE
                                                 v.
                                  10

                                  11     FANTASIA COFFEE & TEA INC.,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed the present action on March 22, 2021 and sought entry of

                                  14   default against Defendant on May 6, 2021. Dkt. Nos. 1, 12. The Clerk of Court entered default on

                                  15   May 10, 2021. Dkt. No. 13. Plaintiff has taken no further action in the case since.

                                  16          On August 26, 2021, the Court ordered Plaintiff to file a motion for default judgment by

                                  17   September 9, 2021. Dkt. No. 14. The Court advised Plaintiff that if he failed to file a motion for

                                  18   default judgment by the deadline, the Court would dismiss the action for failure to prosecute. Id.

                                  19   Plaintiff did not file a motion for default judgment by September 9, 2021.

                                  20          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  21   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  22   (1962). Accordingly, the Court DISMISSES this action with prejudice pursuant to Rule 41(b).

                                  23          The Clerk of the Court shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: September 15, 2021

                                  26
                                                                                                   EDWARD J. DAVILA
                                  27                                                               United States District Judge
                                  28   Case No.: 5:21-cv-01973-EJD
                                       ORDER DISMISSING ACTION FOR FAILURE TO PROSECUTE
                                                                         1
